Mr. JUSTICE STOUDER, dissenting: I respectfully disagree with the result reached by my colleagues. I would affirm the judgment of the trial court in all respects. My disagreement with the reasoning and result reached by the majority is not about any theory of law but on the application of a well-settled principle of law which the majority recognizes. This principle is that the resolution of factual disputes is primarily the function of the trial court, and furthermore, where the decision of the trial court is supported by substantial evidence, the decision ought not be disturbed on review. With respect to most of the factual findings of the trial court, my colleagues agree. These include the findings that the execution of the agreement for warranty deed did not constitute a gift, that the increase in value should be considered marital property, and that the wife had not waived and was entitled to have such property considered marital property in making an appropriate distribution of property incident to the dissolution of the marriage. The only factual determination with which the majority disagree is the trial court’s holding that the forfeiture of the contract was colorable. I believe this holding is supported by adequate evidence, and even the majority concedes the existence of such evidence but holds as a matter of law that the forfeiture was a good-faith arms-length transaction. I have no doubt that a contract seller may forfeit a contract in good faith and eliminate such property from consideration in the distribution of assets incident to a dissolution of marriage. However, that is not the question in this case. The trial court held, and I believe the facts support the conclusion, that the forfeiture was not made in good faith, was colorable only, and in effect was designed to leave the husband in the same position as before the forfeiture free from any consideration favorable to the spouse. I am disappointed that the majority felt obliged to substitute its opinion for that of the trial court.